Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	WO 2008/062781 cited in the information disclou7sre statement of 25 September 2020 has been considered with respect to the provided English abstracts. The Japanese patent documents cited in the information disclou7sre statement of 25 September 2020 has been considered with respect to the provided English translations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8 and 10-17 of copending Application No. 16/504,937 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the process of the claims in the copending application suggest the process claimed in this application.
The process of claim 1 includes the same steps as claim 1 in this application and teaches the heat-treating temperature range and conditions of claims 3 and 4 of this application. Claims 2, 5, 6, 8 and 10-16 are the same as claims 2, 5 and 7-14 of this application. Therefore, the process taught in the claims of the copending application is not patentably distinct from the process of the claims 1-5 and 7-14 in this application.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2017/0166810.
	This reference teaches the claimed process as shown by the teachings in paragraph [0019]. Paragraphs [0021], [0024] and [00236] teach providing a first composition containing aluminum, oxygen and europium containing silicon nitride, where the composition can have the formula Si6-zAlzN8-zOz, where 0<z<4.2 or the composition is produced by heat treating a mixture containing  silicon nitride, an aluminum compound and an europium compound and that the heat treating atmosphere is a nitrogen atmosphere. Paragraphs [0044], [0047] and [0052] teach the oC. Paragraphs [0059], [0060], [0062] and [0063] teach the conditions of the taught step of containing the heat treated composition and a basic substance to obtain a second composition. These paragraphs teach the basic substance contains at least one selected from ammonia or an alkali metal hydroxide; that the contact step can occur at 50-650oC or that it is carried out in a two-step heating process where the temperature of the first heating step is lower than the temperature of the second step; that the amount of basic substance that is contacted with the heat treated composition is 0.5 wt% or more relative to the amount of the heat treated compositions and that the basic substance can be contacted with the heat treated composition by mixing the composition with a solution comprising a solvent and the basic substance and then at least partially removing the solvent. Finally, paragraphs 72-78 teach washing the second composition where the washing medium is an acidic liquid medium. This step reads upon the claimed final contacting step. The reference anticipates the claimed process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0166810.
	As discussed above, this reference anticipates the process of claim 1. Paragraph [0074] teaches that the washing solutions preferably contains at least water which suggests to one of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/16/21